DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The steps which goes to make up the method must be clearly and positively specified. The method steps must be organized and correlated in such a manner as to present a complete operative method. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
	Claim 1 provides for the method for determine the accuracy of measured loads in an operation rod pumped well according to claim 1, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q). Moreover, claims 2-12 do not recite any positive method steps using verbal nouns or gerunds.  For example, the applicant should use gerunds such as  processing or plotting. 
Claim 1 recites the limitation "the measured surface loads" in  line 6 and "the rod string" in lines 9-10.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Claims 1 , 12 and 18 recite the term “etc.” The phrase "etc." renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Referring to claims 1 and 20, the term “may” because it is not clear if the limitation recited after the term “may” are actually a part of the claimed invention.
Claim 2 recites the limitation "the operational parameters" in line 1.  There is insufficient antecedent basis for this limitation in the claim as the limitation  has not been previously recited.
Claim 3 recites the limitation " the calculated downhole position values" in line 1, "the raw wave equation output " in line 2 and “the surface dynamometer card" in line 3.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Claim 4 recites the limitations " the calculated downhole load vs. position dynamometer plot”  in line 1 and  “the pump state" in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Claim 5 recites the limitations " the indication”  in line 1 and  “the placement" in lines 2.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Referring to claim 5, the term “its” is non- descriptive terms and are not considered proper language.  The terms “its” should be changed to the structure that the term represents.
Claim 6 recites the limitations " the magnitude” and “ the load error” in line 1, “the overall placement” in lines 1-2 , “the calculated downhole card” and  “the expected load” in line 2.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Claim 7 recites the limitations " the load cell calibration” in lines 1-2, “the shifting” in line 2 , “the calculated downhole car” and  “the expected load” " in line 2.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Claim 8 recites the limitation "the user" in  line 2.  There is insufficient antecedent basis for this limitation in the claim as the limitation has not been previously recited.
Claim 9 depends from claim 8 and is likewise indefinite.
Claim 10 recites the limitation "the raw load data" in  line 2.  There is insufficient antecedent basis for this limitation in the claim as the limitation  has not been previously recited.
Claim 11 recites the limitations " the corrective load offset” in line 1, “the load cell signal conversion” in line 2 , “the subsequent digited load values” in line 3.  There is insufficient antecedent basis for these limitations in the claim as these limitations have not been previously recited.
Claim 12 recites the limitations "the measured surface loads" in  line 6 and “ the rod string” in line 8.  There is insufficient antecedent basis for these limitations in the claim as these limitations  have not been previously recited.
Claim 13 recites the limitations "the downhole friction" in  line 1,  “ the distortion” in line 2, “the calculated downhole dynamometer card” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim as these limitations  have not been previously recited.
Claim 14 recites the limitations "the location" in  line 1,   and “ the diagonal shifting” in line 2.  There is insufficient antecedent basis for these limitations in the claim as these limitations  have not been previously recited.
Claim 14 recites the limitations “the expected load”.  Claim 13 from which claim 14 depends “expected loads”.  It is unclear in claim 14 which “the expected load” the applicant if referring to of the “expected loads” recited in claim 13.
Claim 15 recites the limitations "the wave equation" in  line 2.  There is insufficient antecedent basis for this limitation in the claim as the limitation  has not been previously recited.
Claim 15, recites “ the loads” in line 3 and “the calculations”  in line 4.  It is unclear which load and calculation the applicant is referring to since several different loads have been cites in claims 12-14 from which claim 15 depends.
Claim 16 recites the limitations "the distinct diagonal" in  line 1,   and “ the spring constant” in lines 1-2, “the point” in line 2, “the magnitude” in line 2, “the tensile induced friction load” in lines 2-3,  and “the shifted loads” in line 3.  There is insufficient antecedent basis for these limitations in the claim as these limitations  have not been previously recited.
Claim 17 recites the limitations “the downhole friction mapping” in line 1,"the set" in  lines 1-2,   and “ the calculated pump card” in lines 2. There is insufficient antecedent basis for these limitations in the claim as these limitations  have not been previously recited.
Claim 19 recites the limitation "the downhole friction points" in  line 1.  There is insufficient antecedent basis for this limitation in the claim as the limitation  has not been previously recited.
Claim 20 recites the limitation "the attribution" in  line 2.  There is insufficient antecedent basis for this limitation in the claim as the limitation  has not been previously recited.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966). See MPEP 2173.05(q)


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
As shown above, claim 1 does not fall within one of the four categories of patent eligible subject matter.  However, the limitation(s) of claim 1 are evaluated below in the interest of compact prosecution.
Claims 2-20 are directed to a method.  As such, the claims are directed to a statutory category of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites abstract limitations, including: equipment parameters consisting of rod material and elasticity, pumping speed, fluid properties, pressures, time sampled load and position pairs through a given stroke, etc., wherein; the measured surface loads may be incorrect, or; the measured surface loads may be correct, but one or more equipment input parameters are incorrect, or; the measured surface loads may be correct, but frictional forces acting along the rod-string may affect the surface loads.
These limitations, as drafted, recite parameters that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim precludes the aforementioned parameters from being processed in the human mind, or by a human using pen and paper.  Thus, the claim recites an abstract idea.
Claim 12 recites abstract limitations including: equipment parameters consisting of rod material, elasticity, pumping speed, fluid properties, pressures, time sampled loads and positions through a given stroke, etc., wherein; the measured surface loads are determined to be correct and accurate, and; frictional forces acting along the rod-string are present in the measured surface load readings, and subsequently calculated loads and positions throughout the rod-string.  
These limitations, as drafted, recite parameters and associated method steps that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim precludes the aforementioned variables from being stored/considered/performed  in the human mind, or by a human using pen and paper.  Thus, the claim recites an abstract idea.


If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
With respect to claims 1 and 12, the limitation(s) lack any recitation of a machine, let alone a recitation which creates a substantial tie so as to impose meaningful limitations on the claims scope.  Accordingly, the identified abstract concepts can be processed entirely manually.
Accordingly,  there are no additional elements for integrating the abstract idea into a practical application or any additional elements that impose any meaningful limits on practicing the abstract idea.
Examiner notes that, had there been a processor linked to steps and/or parameters of claims 1 and 12, it would merely have been invoked as a tool to perform the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, as there is no recitation of additional elements in the limitations of claims 1 and 12, there are no additional elements present that could amount to more than the exception itself. 
Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea.
Examiner notes that, had there been a processor linked to steps and/or variables of claims 1 and 12, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept

Claim 2 recites abstract limitations, including: operational parameters are processed utilizing known wave equation methodologies to obtain downhole pump conditions consisting of load and position. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represent mathematical relationships and are therefore mathematical concepts.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 3, the recitation of calculated downhole position values are plotted amounts to a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Similar to claims 1-2, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claim 4, the limitations further characterize the loads and positions recited in claims 1-3, and therefore  merely narrows the previously recited abstract idea limitations.  For the reasons described above with respect to claims 1-3, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 5, the limitations further characterize the indication of incorrect surface load (i.e. by obtained measurements) and therefore merely narrow the previously recited abstract idea ).  Similar to claims 1-4 , this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claims 6-7, the recitations of the magnitude of the load error is indicated and the load error is determined amounts to a mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. Thus, the claim recites an abstract idea. Similar to claims 1-5, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Referring to claims 8-9, the recitations of presence and/or magnitude of the load error further limit the previously recited limitations (i.e. previously recited load error) and therefore merely amounts to a mental process.  Claims 8-9 also recite the additional elements of conveying information to a user and that the information is presented as an alarm, each of which amount to extra-solution activity (i.e. post-solution activity).  Furthermore, the Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Thus, even when viewed as an ordered combination, nothing in the claim(s) add significantly more (i.e. an inventive concept) to the abstract idea. However, Examiner notes that there is no mechanism recited in the claims for conveying this information to the user and the recited “alarm,” under broadest reasonable interpretation, may be any mechanism that conveys a message (i.e.  a message displayed on a screen, flashing lights, alarm, etc.).
Referring to claim 10-11, the recitation of a corrective load offset or scaling factor is applied merely narrows the previously recited abstract idea limitations (i.e. further characterizes the load). For the reasons described above with respect to claims 1-5, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 13-14, the recitation of downhole friction  is indicated merely narrows the previously recited abstract idea limitations (i.e. further characterizing the downhole friction forces and the magnitude thereof). For the reasons described above with respect to claim 12, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 15, the recitation of a friction mapping of the wellbore being utilized as an input to the wave equation such that the resulting calculation of the downhole dynamometer card represents the loads felt by the pump, and are not reflective of friction accumulated in the calculations, merely amounts to a mental process. Alternatively, these limitations also represent a mathematical relationship, and is therefore also a mathematical concept.  . For the reasons described above with respect to claim 12, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 16, the recitation of distinct diagonal is represented and the magnitude of the tension induced friction las is represented merely narrows the previously recited abstract idea limitations (i.e. further characterizes the location and magnitude of the downhole friction). For the reasons described above with respect to claim 12, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 17, the limitations further characterize the downhole friction mapping of claim 15 . For the reasons described above with respect to claim 12, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 18, the recitation of the external load effects being attributable to the downhole friction or other non-frictional parameters further amounts to a mental process as described in claim 12. For the reasons described above with respect to claim 12, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 19, the recitation of the downhole friction point being  identifiable further amounts to a mental process as described in claim 12. For the reasons described above with respect to claim 12, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Referring to claim 20, the recitation of wellbore geometry from a deviation survey being incorporated to further improve the attribution of mapped frictional forces to physical wellbore path deviations  further amounts to a mental process as described in claim 12. For the reasons described above with respect to claim 12, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pons 20170152737 .
Referring to claim 1, as best understood by the examiner, Pons discloses a method for determining the accuracy of measured loads in an operational rod-pumped well, given; equipment parameters consisting of rod material and elasticity ( modulus of elasticity used in equation which would require rod material to determine, see paragraph 0042), pumping speed (see paragraph 0021), fluid properties ( see paragraph 0021, fluid specific gravity), pressures ( paragraph 0042), time sampled load ( from load sensor 202) and position pairs through a given stroke, etc. ( position pairs, paragraph 00132), friction forces are present (see abstract)
Referring to claim 2,  as best understood by the examiner, Pons discloses operational parameters are processed utilizing known wave equation methodologies to obtain downhole pump conditions consisting of load and position (see paragraph 0066 wave equation is used to obtain load and position)
Referring to claim 3, as best understood by the examiner, Pons discloses the calculated downhole position values are plotted directly from the raw wave equation output and are not artificially shifted to align the downhole dynamometer card position to the surface dynamometer card ( see paragraph 0082 downhole position and load data is calculated).
Referring to claim 4, as best understood by the examiner, Pons discloses the calculated downhole load vs. position dynamometer plot is expected to reside along a known load, referenced by the pump state.
Referring to claims 5-6, as best understood by the examiner, Pons discloses indication of incorrect surface load measurements are obtained by the placement of the downhole pump dynamometer card, shifted along a known diagonal relative to its expected placement ( see paragraph 0030 pump card is distorted).
Referring to claim 7, as best understood by the examiner, Pons discloses incorrect input parameters by analyzing the shifting of the dynamometer plot relating to various pump states ( see paragraph 0030 friction forces were not considered properly).
Referring to claims 8-9 as best understood by the examiner, Pons discloses the presence or the load error is conveyed to the user ( using the computer)
Referring to claims 10-11, as best understood by the examiner, Pons discloses corrective load offset or scaling factor is applied to the raw load data for operational well control or well performance analysis ( offset is put into model which is used to have better load values, see Abstract).
Referring to claims 12 and 18, as best understood by the examiner,  Pons discloses a method for determining the accuracy of measured loads in an operational rod-pumped well, given; equipment parameters consisting of rod material and elasticity ( modulus of elasticity used in equation which would require rod material to determine, see paragraph 0042), pumping speed (see paragraph 0021), fluid properties ( see paragraph 0021, fluid specific gravity), pressures ( paragraph 0042), time sampled load ( from load sensor 202) and position pairs through a given stroke, etc. ( position pairs, paragraph 00132)  and  frictional forces acting along the rod-string are present in the measured surface load readings, and subsequently calculated loads and positions throughout the rod-string (see abstract).
Referring to claims 13-14, as best understood by the examiner Pons discloses the downhole friction acting on the rod-string is indicated by the distortion, or shifting, of the calculated downhole dynamometer card relative to expected loads during a pump state (see paragraph 0030).
Referring to claim 15, as best understood by the examiner, Pons discloses a friction mapping of the wellbore is utilized as an input to the wave equation such that the resulting calculation of the downhole dynamometer card represents the loads felt by the pump, and are not reflective of friction accumulated in the calculations ( see paragraph 0070 friction mapping done).
Referring to claims 16-17, as best understood by the examiner, Pons discloses the downhole friction mapping is derived from the set of friction points and magnitudes that restores the calculated downhole pump card to the expected loads during the various pump states (see paragraph 0070).
Referring to claim 18-19, as best understood by the examiner, Pons discloses the downhole friction points are identifiable without the aid of a wellbore deviation survey (see paragraph 0066)  and  wellbore geometry from a deviation survey may be incorporated to further improve the attribution of mapped frictional forces to physical wellbore path deviations ( see paragraph 0067) .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672